 

Exhibit 10.1

 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

 

By And Between

 

1443 CORP. INC

a Colorado Corporation, Seller

 

and

 

STOUT RESTAURANT CONCEPTS, INC.

a Colorado Corporation, Buyer

 

 

Dated December 5, 2007

--------------------------------------------------------------------------------


 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

                THIS AGREEMENT, made and entered into this 5th day of December,
2007, (“Effective Date”) by and between the Seller, 1443 Corp, Inc., a Colorado
Corporation dba La Boheme, and Stout Restaurant Concepts, Inc., a Colorado
Corporation, Buyer.

 

                WHEREAS, Seller wishes to sell its assets as defined in
Section 1 below located at 1443 Stout St., City and County of Denver, Colorado;
and

 

                WHEREAS, Buyer wishes to purchase said assets; and

 

                WHEREAS, the parties hereto acknowledge that the transfer of the
liquor and adult cabaret licenses as aforesaid are subject to the prior approval
of the Liquor Licensing Authorities for the City and County of Denver and State
of Colorado; and

 

                NOW THEREFORE, in consideration of the mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
has been and is hereby agreed as follows:

 

1.                             ASSETS BEING ACQUIRED.

 

                                Subject to the terms and conditions hereinafter
set forth, Seller agrees to sell to Buyer and the Buyer agrees to purchase:

 

1

--------------------------------------------------------------------------------


 

A.                                            Those operating assets of the
Seller, currently owned by Seller and utilized by it in the conduct of a tavern
and adult cabaret business at the above-referenced location.  “Exhibit A” to be
attached hereto, signed and dated by the parties and incorporated herein
constitutes the complete, final, conclusive, and entire listing of said assets. 
Leased items shall be separately scheduled (“Exhibit A-1”) and the leases
assigned to Buyer as permitted.  Seller shall provide copies of any leases for
Buyer’s review and approval within seven (7) days of the execution of this
agreement. The food and beverage inventory shall be in an amount equal to three
weeks normal usage.  The cash on hand, including funds in the ATM, shall be at
least Twenty Thousand Dollars ($20,000).

 

B.                                            Seller hereby consents to the
transfer of its liquor and adult cabaret licenses to Buyer and the issuance of a
“temporary permit” to Buyer; the latter only effective upon closing, subject in
all respects to the prior approvals of the licensing authorities in and for the
City and County of Denver and State of Colorado.  It is understood and agreed
that Seller’s consent to the transfer of such license shall terminate if this
Agreement does not close on or before December 21, 2007.

 

C.                                            The Buyer acknowledges that all of
the assets to be transferred by the operation of this Agreement are used.  The
parties agree that all of the assets will be in good working condition.

 

2

--------------------------------------------------------------------------------


 

D.                                            Those proprietary rights of the
Seller, currently owned by Seller and utilized by it in the conduct of a tavern
and adult cabaret business at the above-referenced location.  “Exhibit A-2 to be
attached hereto, signed and dated by the parties and incorporated herein
constitutes the complete, final, conclusive, and entire listing of said
proprietary rights.

 

E.                                             Seller agrees to sell to the
Buyer and the Buyer agrees to purchase a “Covenant Not to Compete” which shall
prohibit shareholders of Seller who own 10% or more of the outstanding capital
of Seller, and Seller, from engaging in an adult cabaret business within a
radius of fifteen (15) miles from the location above-referenced for a three
(3) year period from the date of Closing.  The form of said “Covenant Not to
Compete” shall be that reasonably acceptable to the attorney for the Buyer. 
Seller shall provide upon execution of this Agreement, a letter acknowledging
the list of shareholders and their respective percentage of ownership.

 

2.                             BASE PURCHASE PRICE AND PAYMENT THEREOF.

 

                The Base Purchase Price to be paid by the Buyer to the Seller
for all of the assets above-referenced, shall be a total of Three Million Five
Hundred Thousand Dollars ($3,500,000).  The Base Purchase Price shall be payable
as follows:

 

3

--------------------------------------------------------------------------------


 

A.                                            Earnest money in the amount of
three percent (3%) of the sales price ($105,000) to be held by the law firm of
Brownstein Hyatt Farber Schreck, P.C., in their trust account, to be delivered
in the form of a cashier’s check or certified funds on the Effective Date. 
These funds shall be held pursuant to the terms of this Agreement.

 

B.                                            Cash or certified funds in the
amount of Three Million, Three Hundred Ninety Five Thousand Dollars ($3,395,000)
payable at Closing.

 

3.                             ALLOCATION OF PURCHASE PRICE.

 

                                The purchase price provided for in paragraph
No. 2 hereof, shall be allocated to the assets acquired herein by the parties
pursuant to a separate schedule that shall be marked as Exhibit B to this
Agreement and incorporated herein.  Said schedule shall be consistent with the
allocations contained herein.

 

A.

 

All Furniture and Equipment

 

$

72,900

 

 

 

 

 

 

 

B.

 

Covenant Not to Compete

 

$

100,000

 

 

 

 

 

 

 

C.

 

Leasehold

 

$

200,000

 

 

 

 

 

 

 

D.

 

Goodwill

 

$

3,062,100

 

 

 

 

 

 

 

E.

 

Inventory

 

$

45,000

 

 

 

 

 

 

 

F.

 

Cash

 

$

20,000

 

 

 

 

 

 

 

 

 

TOTAL

 

$

3,500,000

 

 

4

--------------------------------------------------------------------------------


 

4.                             ADDITIONAL PAYMENTS.

 

                                In addition to the Base Purchase Price as
aforesaid, the parties agree to make the additional payments as follows in order
to accomplish the Closing of this transaction:

 

A.                                            All applicable taxes shall be
prorated through the Closing date and paid as due before or at Closing by the
responsible party.

 

B.                                            Seller is responsible for paying
any and all taxes of the business accruing through Closing, but not thereafter,
including but not limited to, state and local sales and use taxes, unemployment
taxes, workmen’s compensation, state and federal withholding taxes, and income
taxes.  At the time of Closing, Seller will produce evidence, satisfactory to
Buyer, that its portion of all applicable taxes which are due have been or will
be paid.  In addition, Seller will execute an agreement to hold Buyer harmless
from any taxes which may be due and owing arising from any time that Seller
operated the business, through and including Closing, but not thereafter.

 

C.                                            As an inducement to Buyer to enter
into this Agreement, Seller covenants to cooperate in good faith and without
qualification, in order to assure Buyer that any and all charges, including
taxes, which are or could become a lien or other charge upon the property which
is the subject of this Agreement, have

 

5

--------------------------------------------------------------------------------


 

been or will be paid.  In this regard, Seller agrees to execute and deliver any
and all documents authorizing Buyer or Buyer’s attorney to confirm the status of
any and all accounts of Seller, including sales tax and use tax accounts,
relating to any governmental authority whatsoever.

 

D.                                            Buyer will pay when due the sales
and use taxes on the first  Two Hundred Fifty Thousand Dollars ($250,000) of
taxable property which may become payable as a result of this transaction. 
Seller agrees to pay any remaining amount which is due and owing.

 

E.                                             Buyer shall be responsible for
any and all charges of any nature relating to the operation of the premises
which accrue after the Closing and are based upon Buyer’s operation of the
business.

 

5.                             CONDITIONS PRECEDENT.

 

                                The consummation of the transaction set forth in
this Agreement is expressly conditioned upon the satisfaction of the following
conditions precedent:

 

A.                                            There are no obligations of the
Seller pertaining to the operation of the premises which would be a direct or
indirect obligation of the Buyer, other than as disclosed in this Agreement.

 

B.                                            The issuance by the  Local
Licensing Authorities of a temporary permit for of the Tavern class liquor and
adult cabaret licenses to the Buyer.  Time is of the essence, Buyer or its
assignee shall make application for

 

6

--------------------------------------------------------------------------------


 

the transfer of said licenses, and diligently seek such approvals upon the
execution hereof and Seller shall cooperate with Buyer or its assignee in such
endeavor.  The parties will use their best efforts to close the transaction on
or before December 21, 2007, or as soon thereafter as possible.

 

C.                                            The representations and warranties
of the Seller contained in this Agreement and the certificates and documents to
be delivered pursuant hereto, shall be true, complete, and correct when made,
and as of the Closing Date, and will not contain any untrue statement of a
material fact required to make the statements herein or therein not misleading. 
Seller shall have performed and satisfied all the covenants, agreements, and
conditions required by this Agreement to be performed and satisfied by it
hereunder except as such may be waived by Buyer in writing.

 

D.                                            In the event that Buyer has not
approved and executed an assignment of the Lease for the Premises prior to
Closing, then this Agreement shall be automatically null and void.  Buyer
acknowledges the Assignment of Lease must contain a release of Seller and all
the present guarantors of the Lease from all liability under the lease.

 

E.                                             The complete approval of the
Buyer, in its sole and unfettered discretion, relating to the accounting
materials of the Seller, including, without limitation, the balance sheets,
income tax returns and sales tax returns of the

 

7

--------------------------------------------------------------------------------


 

Seller for calendar years 2004, 2005, 2006 and 2007 (to the extent
available).    Buyer shall have seven (7) days from the receipt of the materials
to indicate in writing (“Accounting Disapproval Notice”) disapproval of the
accounting materials of the Seller, or this condition will be deemed to have
been satisfied.  In the event that Buyer does disapprove in writing of the
accounting materials within said seven (7) day period, then this Agreement shall
be null and void and the Buyer’s Earnest Money Deposit shall be returned.  In
the event Buyer does not timely provide the Accounting Disapproval Notice as
provided for above, then Buyer shall have waived its right to terminate this
Agreement under this paragraph.

 

F.                                             In addition to the provision of
the previously referenced accounting items, after the Buyer has accepted the
initial accounting records of Seller as set forth within Paragraph E above, the
Seller will make available any and all other accounting records whether in the
possession of the company at its premises or within the possession of its
accountant during normal business hours for review and utilization by the
Seller.  Buyer acknowledges the Seller has certain reporting requirements that
will need to be fulfilled within a short period of time of the closing and it is
the intention of the parties that the Buyer be provided reasonable access to any
and all records in order to prepare the necessary reports.

 

8

--------------------------------------------------------------------------------


 

G.                                            Receipt of such verification as
Buyer shall reasonably require relating to Seller’s current standing with any
and all vendors to the Seller relating to this location.  Buyer shall have seven
(7) days from the receipt of a list of vendors from Seller to indicate in
writing disapproval of any and all vendor related matters of the Seller, or this
condition will be deemed to have been satisfied.  In the event Buyer does
indicate in writing (“Vendor Disapproval Notice”) of the disapproval of any and
all vendor related matters of the Seller, then this Agreement shall be null and
void, all parties shall be released from any liability and Buyer’s Earnest Money
Deposit shall be returned.  In the event Buyer does not timely provide the
Vendor Disapproval Notice as provided for above, then Buyer shall have waived
its right to terminate this Agreement under this paragraph.

 

H.                                            On or before December 5, 2007,
Buyer shall provide Seller with a list of any documents that it wants to review
that have not been provided in accordance with paragraphs E, F and G above. 
Except to the extent listed herein, Seller shall be deemed to have waived its
approval of all other documents provided in accordance with paragraphs E, F and
G above.

 

I.                                              Buyer will have the right to
review the results of the Site Reconnaisance performed by Tetra Tech as part of
the current Phase I Environmental Report for the Premises.  The Phase I Report
will be provided to

 

9

--------------------------------------------------------------------------------


 

Buyer upon receipt.  In the event the Phase I Report is not available prior to
closing, Seller will provide prior to closing certification from Tetra Tech that
any environmental concerns, as determined by the Buyer in its sole discretion,
will have no impact either presently or in the future on Buyer or its intended
operation.  If the certification is unacceptable to Buyer, the Agreement is null
and void and the Buyers earnest money shall be returned.  In the event the Phase
I Report is received prior to closing, Buyer will have seven (7) days after
receipt to notify the Seller of any unacceptable environmental condition related
to the property.  If any condition contained within the Notice is not corrected
to the satisfaction of Buyer, the Agreement is null and void and the Buyers
earnest money shall be returned.  Prior to the Effective Date and within seven
(7) days thereafter, Buyer will be provided access to the premises in order to
inspect the physical systems serving the Premises (i.e., electrical, plumbing,
heating, ventilation, and air conditioning systems) and to determine  that the
Premises are currently in compliance with any and all requirements of applicable
governmental authorities, including, but not limited to health department
approval, fire department approval and building department (“Due Diligence
Items”).  In the event that Buyer does not accept the results of its inspection
of the Due Diligence Items and gives Seller written notice thereof (“Due
Diligence Disapproval Notice”)  within thirty (30) days of the Effective Date,
then this Agreement shall be null and

 

10

--------------------------------------------------------------------------------


 

void, all parties shall be released from any liability under this Agreement.  In
the event Buyer does not timely provide the Due Diligence Disapproval Notice as
provided for above, then Buyer shall have waived its right to terminate this
Agreement under this paragraph.

 

J.                                             This Agreement is subject to 
approval by the Seller’s shareholder’s who hold at least fifty-one percent (51%)
of the outstanding capital stock approving the sale of Seller’s assets as set
forth in this Agreement, pursuant to Colorado Statutes (“Seller’s Shareholders’
Approval”).  In the event that Seller’s Shareholders’ Approval is not obtained
within ten (10) days of the Effective Date, then this Agreement shall
automatically be null and void, Buyer’s complete Earnest Money Deposit shall be
returned, and all parties shall be released from any liability under this
Agreement.

 

6.                             REPRESENTATIONS AND WARRANTIES OF SELLER.

 

                                As an inducement to the Buyer to enter into this
Agreement, Seller represents and warrants to Buyer as follows:

 

A.                                            The Seller has the power to own
its properties and assets, and to carry on its business as now being conducted
by it.  Subject to  obtaining Seller’s Shareholders’ Approval, the Seller has
the power to assign and transfer to Buyer all of the assets specified in this
Agreement which are to be transferred to the Buyer.

 

11

--------------------------------------------------------------------------------


 

B.                                            The execution and delivery of this
Agreement does not and the consummation of the transactions contemplated hereby
will not violate any provision of the documents controlling the operation of the
Seller, nor violate any provision of the Articles of Incorporation, By-Laws,
lease, lien, agreement, instrument, order, judgment or decree to which the
Seller is a party, or whereby it is bound, and will not violate any other
restriction of any other kind or character to which the Seller is subject.  The
Seller has taken or will take action required by law, its Articles of
Incorporation and By-Laws, or otherwise, to authorize execution and delivery of
this Agreement and the consummation of the transactions described herein.

 

C.                                            There are no rights to acquire
shares or membership interests of Seller outstanding, which rights require the
holders thereof to approve the execution of this Agreement or the consummation
of the transactions covered hereby.

 

D.                                            Seller has or will have by date of
Closing, good and marketable title and own all of the assets to be sold
hereunder, free and clear of all liens, encumbrances, and leases whatsoever,
except for leased equipment as set forth on Exhibit A-1.

 

E.                                             The Seller has filed and paid or
caused to be filed and paid, all returns for federal, state and local taxes
which are due.  To the best of Seller’s

 

12

--------------------------------------------------------------------------------


 

knowledge, there are no assessments or additional taxes threatened against the
Seller or any of its properties.  The Seller is not delinquent in the payment of
any tax assessment or governmental charge, does not have any tax deficiencies
imposed or assessed against it and has not executed any waiver of the statute of
limitations on the assessment or collection of any tax, which actions in any
manner would affect in any fashion title to any of the property to be
transferred.

 

F.                                             The property is the subject of a
lawsuit entitled Zev, LLC v. City and County of Denver, 1443 Corporation Inc. et
al., Case Number 7-SC-711, presently pending before the Colorado Supreme Court. 
Except as set forth in the preceding sentence, there are no actions, suits, or
proceedings pending, or to the knowledge of its officers, threatened against the
Seller, or any of its properties or any assets of its business, in law or in
equity, which might result in any judgment, order, injunction or decree having a
material or adverse affect upon its business operations, properties, assets or
financial condition, at this location.

 

G.                                            The only Officers and Directors of
Seller at the time of this transaction are:

 

Lance Migliaccio

 

President

 

 

 

Ted R. (“Rusty”) Bullard

 

Vice President

 

 

 

Lance Migliaccio

 

Treasurer

 

 

 

Lance Migliaccio

 

Director

 

 

 

Ted R. (“Rusty”) Bullard

 

Director

 

13

--------------------------------------------------------------------------------


 

H.                                            All physical systems serving the
building will be checked and will be in good working order at the time of
Closing.  This includes electrical, plumbing, heating, ventilation, and air
conditioning systems.

 

I.                                              Seller acknowledges that Buyer
is owned by companies  subject to the reporting requirements of the Securities
Exchange Act of 1934.  Accordingly, nothing in this Agreement shall be deemed to
prohibit any party hereto from making any disclosure which its counsel deems
necessary or advisable in order to fulfill such party’s disclosure obligations
imposed by law.  The parties agree that other than those disclosures imposed by
various governmental agencies they shall keep the terms and conditions of this
agreement confidential.

 

J.                             The premises are currently in compliance with any
and all requirements of applicable governmental authorities, including, but not
limited to, health department approval, fire department approval, and building
department approval.

 

14

--------------------------------------------------------------------------------


 

7.                             POSSESSION.

 

                                Provided that the lease for the Premises has
been assigned to Buyer as provided in paragraph 5(d.) above, the Buyer will be
entitled to possession of the assets by virtue of ownership of the assets
acquired by the operation of this Agreement upon Closing.

 

8.                             EMPLOYMENT AGREEMENTS.

 

                                In conjunction with this Agreement, Buyer may
enter into employment/consulting Agreements with any of the principals and
employees of Seller, provied that any such employment/consulting agreements may
only be effective subsequent to the Closing contemplated herein and subject to
the Confidentiality provision in Section 13 below.

 

9.                             TIME AND PLACE OF CLOSING.

 

                                The Closing shall take place within three
(3) days after the issuance of temporary permits to the Buyer relating to the
sale of alcoholic beverages and operation of an adult cabaret at the Premises or
such other date as Buyer and Seller may mutually agree upon, provided the other
conditions precedent required by this Agreement have been fulfilled.  The hour
of Closing will be that reasonably designated by Buyer.  The place of Closing
will be at that reasonably designated by Buyer, in the City and County of
Denver.

 

15

--------------------------------------------------------------------------------


 

10.                           PERFORMANCE OF CONTRACT AND REMEDIES.

 

                                Time is of the essence hereof, and if any
payment or  other material condition hereof is not made or performed by either
the Seller or the Buyer as herein provided, then there shall be the following
remedies:

 

A.                                            IF SELLER IS IN DEFAULT:  Buyer
may elect to treat this Agreement as terminated, in which case all payments and
things of value received hereunder shall be returned to Buyer.

 

B.                                            IF BUYER IS IN DEFAULT:  Seller
may elect to treat this contract as terminated, in which case all payments and
things of value received hereunder shall be forfeited and retained on behalf of
Seller as Seller’s sole remedy, and liquidated damages.  The parties agree this
remedy shall be the sole remedy of Seller in any event relating to a Buyer
default.

 

C.                                            In the event of any litigation
arising out of this contract, the court may award to the prevailing party all
reasonable costs and expenses, including reasonable attorneys’ fees.

 

11.                           ENVIRONMENTAL LAWS AND REGULATED SUBSTANCES.

 

                                With respect to Environmental Laws and Regulated
Substances (as those terms are defined in Subparagraph A. below), Seller makes
the following covenants, representations and warranties to Buyer:

 

16

--------------------------------------------------------------------------------


 

                                A.            Definitions.  For purposes of this
paragraph, the following terms are used with the meanings indicated:

 

                                                (i)            “Environmental
Law” means any federal, state or local enactment relating to protection of
public health or the environment, including (by way of illustration rather than
by way of limitation) the Clean Water Act, 33 U.S.C. §1251, et seq.; the Clean
Air Act, 42 U.S.C. §7401, et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. §6901, et seq.; the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. §9601, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §2601, et seq.; and the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §135, et seq., as well as applicable
state counterparts to such federal legislation and any regulations, guidelines,
directives or other interpretations of any such enactment, all as amended from
time to time.

 

                                                (ii)           “Regulated
Substance” means any substance, the ownership, manufacture, storage, transport,
generation, use, treatment, recycling, disposal or other disposition of which is
prohibited or regulated (including, without limitation, being subjected to
notice, reporting, record-keeping, storage or clean-up requirements) by any
Environmental Law.

 

                                B.            No Regulated Substances.  Seller
represents and warrants to Buyer for 1 year from the date of closing that:

 

17

--------------------------------------------------------------------------------


 

                                                (i)            To the best of
Seller’s knowledge (without investigation and acknowledging it has not received
notice) no Regulated Substance (other than de minimis amounts of cleaning
supplies) is currently being generated, used, treated, stored or disposed of on
or in the Premises except in a manner complying with Environmental Law;

 

                                                (ii)           Neither Seller
nor, to the best of Seller’s knowledge (without investigation and acknowledging
it has not received notice) any other person, has ever caused or permitted any
Regulated Substance (other than de minimis amounts of cleaning supplies) to be
generated, placed, held, located or disposed of on, under or in the Premises
except in a manner complying with Environmental Law;

 

                                                (iii)          Neither Seller
nor, to the best of Seller’s knowledge (without investigation and acknowledging
it has not received notice) any other person, has ever used any portion of the
Premises as a dump site, permanent or temporary storage site or transfer station
for any Regulated Substance except in a manner complying with Environmental Law;

 

                                                (iv)          To the best of
Seller’s knowledge (without investigation and acknowledging it has not received
notice) neither Seller nor any other person has received notice of, or is aware
of, any actual or alleged violation of any

 

18

--------------------------------------------------------------------------------


 

Environmental Law affecting the Premises or any activity conducted at the
Premises that would violate any Environmental Law;

 

                                                (v)           To the best of
Seller’s knowledge (without investigation and acknowledging it has not received
notice) no action or proceeding is pending before or appealable from any court,
quasi-judicial body or administrative agency relating to the enforcement of any
Environmental Law affecting the Premises or any activity conducted at the
Premises.

 

                                C.            Future Information.  Seller agrees
that if, after the date of this Agreement, Seller (directly or through any of
its present or former employees or affiliates) receives any new or additional
information or data of whatever type as to the existence or presence of any
Regulated Substance on, under or in the Premises, Seller shall provide such 
information to Purchaser within ten (10) days after Seller receives such
information or data.

 

12.                           DESTRUCTION OR DAMAGE PRIOR TO CLOSING AND RISK OF
LOSS.  If before Closing any of the assets being acquired hereunder or the
premises out of which the Seller presently operates have suffered material loss
or damage on account of fire, flood, accident, or any other cause or event, to
an extent which substantially affects the value of the assets considered as a
whole, Buyer shall either; i) have the right to consummate this Agreement.  In
which event, Seller will pay or assign to Buyer any and all insurance proceeds
which

 

19

--------------------------------------------------------------------------------


 

Seller is entitled to due to said loss or damage; or ii) Buyer shall have the
right to terminate this Agreement by giving Seller written notice on or before
the Closing Date, in which event this Agreement shall be null and void and all
parties shall be released from any liability under this Agreement and Buyer’s
Earnest Money Deposit shall be returned to Buyer in full.

 

13.                           CONFIDENTIALITY.

 

                The parties agree to keep the terms, conditions and existence of
this transaction confidential until subsequent to the Closing, unless otherwise
agreed in writing by both Buyer and Seller.

 

14.                           ITEMS TO BE DELIVERED AT CLOSING BY SELLER.

 

                At Closing, the parties shall deliver the following:

 

A.                                            A “Bill of Sale” and any and all
other documents of transfer or conveyance covering all assets described herein,
free and clear of all claims, charges, liabilities, leases, liens and
encumbrances, subject to the disclosures and exceptions made hereinabove,
containing a warranty of title, with Seller’s covenant to fully defend the same
with said assets being transferred in their “AS IS” but good working condition.

 

B.                                            Copies of all financing statements
at the time on file, having been filed by any secured party against the Seller
which would affect the title to any assets being acquired hereunder.

 

20

--------------------------------------------------------------------------------


 

C.                                            Any and all keys, combinations or
other items necessary for proper access to the premises.

 

D.                                            Any and all other documents as set
forth in this Agreement to be delivered by Seller.

 

E.                                             A “Closing Certificate” to the
effect that any and all representations and warranties made in connection with
the execution of this Agreement are true as of the date of Closing, that all
conditions precedent have been fulfilled or waived, and further, that no
material needs to be added to make the same not misleading as of the date of
Closing.

 

15.                           OPERATION OF BUSINESS BY SELLER.

 

                                The business will be conducted by Seller up to
the date of Closing according to, and conforming with, all laws, rules, and
regulations of the applicable City, County, State and Federal Governments.  The
business will also be operated in a manner that will not violate the terms of
any lease or contract connected with the business, and which will not result in
any increase in the compensation payable to any employee of the business.

 

                Any and all costs of operating the business up to the time of
closing are the responsibility of Seller regardless of when any statement is
presented for payment and any and all operational costs incurred after closing
are the responsibility of Buyer.  In the event any claim is brought against
Buyer based

 

21

--------------------------------------------------------------------------------


 

upon any occurrence, transaction, event or incident, occurring prior to the date
of closing, Seller agrees to indemnify, defend and hold Buyer and its officers,
officers, directors, employees, agents, attorneys, representatives and
successors and assigns harmless from and against any and all demands, claims,
causes of actions, expenses, liabilities, awards, judgments, interest, and
losses whatsoever including without limitation all attorney’s fees, expert
witness fees and costs whether incurred by Buyer or awarded to another party
arising from or related to any event occurring prior to the date of closing.

 

                In the event any claim is brought against Seller based upon any
occurrence, transaction, event or incident, occurring after the date of closing,
Buyer agrees to indemnify, defend and hold Seller and its officers, officers,
directors, employees, agents, attorneys, representatives and successors and
assigns harmless from and against any and all demands, claims, causes of
actions, expenses, liabilities, awards, judgments, interest, and losses
whatsoever including without limitation all attorney’s fees, expert witness fees
and costs whether incurred by Seller or awarded to another party arising from or
related to any event occurring after the date of closing.

 

16.                           ADDITIONAL DOCUMENTS AFTER CLOSING.

 

                                The parties hereto agree to execute and deliver
any and all other documents necessary and convenient to effectuate the sale and
purchase herein

 

22

--------------------------------------------------------------------------------


 

provided for, and both the Buyer and the Seller as an inducing condition,
represent that they have the authority to enter into this Agreement and to make
the foregoing commitments for themselves.  In addition, Seller agrees that it
will from time to time at the request and expense of the Buyer, execute and
deliver or cause to be executed and delivered, all such further bills of sale,
assignments, instruments of transfer and agreements that may reasonably be
required by the Buyer in order to vest title or proof of the sale in the Buyer
to any and all of the properties or assets hereby conveyed or intended hereby to
be conveyed or for aiding the assisting in the performance or collection by
Buyer of any such assets or properties.

 

17.                           PAYMENT OF EXPENSES.

 

A.                                            The Buyer and the Seller are each
individually responsible for their own attorneys’ fees incurred in connection
with the preparation of this Agreement and all of the documents needed to
consummate the transactions described herein.

 

B.                                            No brokers have been utilized by
the parties concerning this transaction and no compensation is due to any
broker.  If any claims for brokerage commissions or finders fees or like payment
arise out of or in connection with the transaction provided herein, and in the
event any claim is made, all such claims shall be defended or paid by the party
whose actions or

 

23

--------------------------------------------------------------------------------


 

alleged commitments form the basis of such claim, at such party’s option.  Each
party whose actions or alleged commitment form the basis of a claim shall
indemnify and hold harmless the other party from and against any and all claims,
demands and expenses, including but not limited to reasonable attorneys’ fees,
with respect to any brokerage fees or commissions or other compensation asserted
by any person, firm, or corporation in connection with this Agreement or the
transaction contemplated hereby.

 

C.                                            All other items, including all
utility charges, personal property taxes, and all other charges with respect to
the assets being acquired hereby, shall be prorated to and including Closing,
and paid before or at Closing by the respective parties.

 

18.                           LIABILITIES NOT ASSUMED.

 

                                Buyer agrees to assume only those liabilities
listed in this Agreement.  It is expressly understood and agreed that Buyer
shall not be liable for any of the obligations or liabilities of the Seller,
except as otherwise set forth herein.

 

19.                           MISCELLANEOUS.

 

                                The following miscellaneous provisions shall
govern the interpretation and consummation of the transactions described herein:

 

24

--------------------------------------------------------------------------------


 

A.                                            This Agreement shall be
interpreted and construed in court in accordance with the laws of the State of
Colorado.

 

B.                                            Should any clause or provision of
this Agreement be declared invalid, void, voidable or unenforceable for any
reason in whole or in part, any such invalid, void, voidable or unenforceable
clause or provision shall not affect the whole of this Agreement, and the
balance of the provisions hereof shall remain in full force and effect to the
same extent and in the same manner as if such invalid, void, voidable or
unenforceable clause or provision had been omitted from the terms and conditions
hereof.  Furthermore, in lieu of such invalid, void, voidable or unenforceable
clause or provision there shall be added automatically as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to the
invalid, void, voidable or unenforceable provision as may be possible, which
shall to the greatest extent possible effect the original intent of the parties
(a “Substantially Similar Provision”).  Each of the parties hereto covenants and
agrees with each other that it would have executed this Agreement in accordance
with its provisions had such invalid, void, or voidable clause or provision been
omitted herefrom and replaced with a Substantially Similar Provision.

 

C.                                            Any notice, demand or
communication under or in connection with this Agreement which either party
desires or is required to give to the other,

 

25

--------------------------------------------------------------------------------


 

shall be deemed delivered when deposited in the United States mail, postage
prepaid, or when personally served upon the other party as follows:

 

If to the Seller:

 

1443 Corp, Inc., a Colorado corporation:

 

 

1443 Corp. Inc.

 

 

 

 

 

 

 

 

 

With a copy to:

 

Lance Migliaccio

 

 

c/o Steven E. Abelman

 

 

410 17th Street, Suite 2200

 

 

Denver, CO 80202

 

 

 

If to the Buyer:

 

Troy Lowrie

 

 

STOUT RESTAURANT CONCEPTS INC

 

 

390 Union St., Suite 540

 

 

Lakewood, CO 80228

 

 

 

With a copy to:

 

Daniel W. Carr, Esq.

 

 

DILL DILL CARR STONBRAKER & HUTCHINGS, P.C.

 

 

455 Sherman Street, Suite 300

 

 

Denver, CO 80203

 

20.                           SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND
COVENANTS.  All of the representations, warranties, covenants and agreements
made in this Agreement or contained in the certificate or documents furnished in
connection herewith, shall survive the Closing date, and shall be applicable and
effective, notwithstanding any investigation to or after the Closing date by the
Buyer or the Seller, or their respective agents or representatives.

 

26

--------------------------------------------------------------------------------


 

21.                           BINDING EFFECT AND CONDITION SUBSEQUENT.

 

                This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

22.                           ENTIRE AGREEMENT.

 

                                This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof.  All previous
negotiations, and documents relating hereto are deemed by the parties to be
merged in this final writing.

 

23.                           TITLES.

 

                                The titles of the paragraphs of this Agreement
are for convenience of reference only, and are not to be considered in any
fashion in construing or interpreting this Agreement.

 

24.                           ASSIGNMENT.

 

                                The rights and obligations of the Buyer pursuant
to the terms of this Agreement shall be freely assignable to a wholly owned
subsidiary or entity of VCG Holding Corp., a Colorado corporation, without any
further consent of Seller, but any other assignment by Buyer shall require the
prior written consent of the Seller.

 

                                DATED at Denver, Colorado this 5th day of
December, 2007.

 

27

--------------------------------------------------------------------------------


 

SELLER:

 

 

1443 CORP, INC.

A Colorado Corporation

 

 

By:

/s/ Lance Migliaccio

,

President

Date: December 5th, 2007

 

 

BUYER:

 

 

STOUT RESTAURANT CONCEPTS, INC

A Colorado Corporation

 

 

/s/ Troy Lowrie

President

Date: December 5th,2007

 

28

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

) ss.

CITY & COUNTY OF DENVER

)

 

                Subscribed and sworn to before me this 5th day of December,
2007, by Lance Migliaccio, President of 1443 Corp, Inc., a Colorado Corporation,
Seller.

 

WITNESS my hand and official seal.

 

[S E A L]

 

(Notary Stamp: Rebecca J. Spencer, Notary Public, State of Colorado)

 

 

 

/s/ Rebecca J. Spencer-Keith

 

 

Notary Public

 

 

 

 

My Commission Expires:

January 2, 2010

 

STATE OF COLORADO

)

 

) ss.

CITY & COUNTY OF DENVER

)

 

                Subscribed and sworn to before me this 5th day of December,
2007, by Troy Lowrie, President of Stout Restaurant Concepts, LLC, a Colorado
Corporation, Buyer.

 

WITNESS my hand and official seal.

 

[S E A L]

 

(Notary Stamp: Rebecca J. Spencer, Notary Public, State of Colorado)

 

 

 

/s/ Rebecca J. Spencer-Keith

 

 

Notary Public

 

 

 

 

My Commission Expires:

January 2, 2010

 

29

--------------------------------------------------------------------------------


 

“EXHIBIT A”

 

LIST OF ASSETS TO BE PURCHASED

 

30

--------------------------------------------------------------------------------


 

1443 Corp
Asset List

 

Description

 

Value

 

 

 

 

 

Plasma TV

 

800

 

Micros DVD

 

3500

 

Wireless 2 way radios

 

500

 

Stackable Chairs

 

100

 

Table Tops

 

500

 

Wine Cooling Unit

 

300

 

VIP Room Sculpture

 

800

 

Stage Chairs

 

600

 

Video Camera (2)

 

800

 

Sound Mixer

 

250

 

VIP Room Furniture

 

300

 

Fogger

 

100

 

Budda Head and Stool

 

150

 

Telephone System

 

1000

 

Tables and Chairs

 

500

 

Kitchen Equipment

 

5000

 

POS System (Hardware)

 

2000

 

POS System (Software)

 

5000

 

Security System (Hardware)

 

2000

 

Security System (Cameras)

 

1200

 

VIP Card Printer

 

600

 

ATM Machine (2)

 

5000

 

Salad Bar

 

200

 

Web Hosting Computer

 

500

 

Server Computer

 

1000

 

Computers (3)

 

1500

 

HD LCD 23” TV

 

300

 

Dell 5100CN Printer

 

200

 

Mesh Office Chairs (5)

 

500

 

Ice Machine

 

500

 

Office Art

 

100

 

Wireless Credit Card Terminal

 

250

 

Office Soffa and Chairs

 

1000

 

Office Table

 

200

 

Wireless Remotes for Security System

 

500

 

Wireless Headsets

 

500

 

Wireless Credit Card Terminals (4)

 

1200

 

Lighting Equipment

 

5000

 

VIP Room Furniture

 

2500

 

Hindu Statues for Bars

 

250

 

Sound Equipment

 

5000

 

Tanning Bed

 

2000

 

Manual Cash Registers (7)

 

700

 

Bar TV’s (2)

 

600

 

Plasma TV

 

300

 

Lap Dance Room Furniture

 

1000

 

All In One Machine (Office)

 

200

 

Ail In One Machine (Front)

 

100

 

Club Event Decorations

 

4000

 

Front Area Side Table

 

300

 

Storage Racks (Basement)

 

500

 

Lighting Lighting\Laser

 

11000

 

 

 

 

 

Total

 

72900

 

 

--------------------------------------------------------------------------------